OMB APPROVAL OMB Number:3235-0058 Expires:August31, 2015 Estimated average burden hours per response 2.50 SEC FILE NUMBER 000-26020 CUSIP NUMBER UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): ☐ Form10-K ☐ Form20-F ☐ Form11-K ☐ ☑ Form10-Q ☐ Form10-D ☐ FormN-SAR ☐ FormN-CSR For Period Ended: June 30, 2014 ☐ Transition Report on Form10-K ☐ Transition Report on Form20-F ☐ Transition Report on Form11-K ☐ Transition Report on Form10-Q ☐ Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION VeriTeQ Corporation Full Name of Registrant Former Name if Applicable 220 Congress Park Drive, Suite 200 Address of Principal Executive Office (Street and Number) Delray Beach, FL 33445 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b- 25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ☑ (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. VeriTeQ Corporation is unable to file its Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 within the prescribed time because of the additional time required to determine the proper accounting for numerous financing related transactions that have occurred during the period. These transactions are complex and require significant review and valuation. As soon as the proper accounting is completed, the Company intends to file its Form 10-Q. The Company expects that to be on or about August 19, 2014. Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Michael E. Krawitz 846-7004 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes
